Case 5:17-cr-00157-JGB Document 57 Filed 12/07/20 Page 1 of 2 Page ID #:213



 1
                                                                  Dec. 7 2020
 2
                                                                       DC
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                  )       Case No.: 5:17-CR-00157-JGB
11                                              )
                            Plaintiff,          )       ORDER OF DETENTION PENDING
12                                              )       FURTHER REVOCATION
                 v.                             )       PROCEEDINGS
13                                              )       (FED. R. CRIM. P. 32.1(a)(6); 18
     Sarah Isabella Baldwin                     )       U.S.C. § 3143(a)(1))
14                                              )
                            Defendant.          )
15                                              )
16         The defendant having been arrested in this District pursuant to a warrant
                                                       Central
17 issued by the United States District Court for the _______________ District of
     California
18 ______________ for alleged violation(s) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (x )        The defendant has not met his/her burden of establishing by clear and
23                convincing evidence that he/she is not likely to flee if released under 18
24                U.S.C. § 3142(b) or (c). This finding is based on the following:
25                (x )   information in the Pretrial Services Report and Recommendation
26                (x )   information in the violation petition and report(s)
27                (x )   the defendant’s nonobjection to detention at this time
28                ( )    other:


                                                    1
Case 5:17-cr-00157-JGB Document 57 Filed 12/07/20 Page 2 of 2 Page ID #:214



 1           and/ or
 2 B. (x )   The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the safety
 4           of any other person or the community if released under 18 U.S.C.
 5           § 3142(b) or (c). This finding is based on the following:
 6           ( x)   information in the Pretrial Services Report and Recommendation
 7           ( x)   information in the violation petition and report(s)
 8           ( x)   the defendant’s nonobjection to detention at this time
 9           ( )    other:
10
11 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: 12/7/20                          ____________________ _____________
                                           SHASHI H. KEWALRAMANI
15                                         UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
